Title: General Orders, 10 November 1776
From: Washington, George
To: 



Head-Quarters, White-Plains, Nov. 10th 1776.
North-Castle.Bedford.


Such Officers as have been commissioned by the different States for the New-Army, are immediately to set about recruiting from the Troops of such State only, upon the following terms. Twenty Dollars Bounty. A Suit of Cloaths. One hundred Acres of land. The same pay and Rations, as are now given—The service to continue during the present Contest with Great-Britain.
Such ample encouragement, it is not doubted, will induce every true

Lover of his Country, to engage in its defence; to preserve it from the Horrors of Slavery, and the desolation of a cruel and barbarous enemy—No Boys (under the idea of Waiters, or otherwise) or old Men, to be inlisted—if they are, they will be returned on the hands of the officer, without any allowance for any expence he may be at.
